 



Exhibit 10.2
ESCROW AGREEMENT
     THIS ESCROW AGREEMENT (the “Agreement”) is made as of August 19, 2005 among
Emmis Television Broadcasting, L.P., an Indiana limited partnership and Emmis
Indiana Broadcasting, L.P., an Indiana limited partnership (collectively,
“Seller”), LIN Television Corporation, a Delaware corporation (“Buyer”) and Bank
of America, a national banking association (the “Escrow Agent”).
Recitals
     Seller, an affiliate of Seller, and Buyer are parties to an Asset Purchase
Agreement of even date herewith pursuant to which Buyer is to deposit funds with
the Escrow Agent in connection with the purchase and sale of the following
television broadcast stations:
WALA-TV, Mobile, Alabama
WBPG(TV), Gulf Shores, Alabama
WLUK-TV, Green Bay, Wisconsin
WTHI-TV, Terre Haute, Indiana
KRQE(TV), Albuquerque, New Mexico
KBIM-TV, Roswell, New Mexico
KREZ-TV, Durango, Colorado
Agreement
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, Seller, Buyer and
Escrow Agent hereby agree as follows:
     1. Escrow Account and Deposit. The Escrow Agent has established, or
simultaneously with the execution hereof will establish, an account (the “Escrow
Account”) into which Buyer has deposited, or within one (1) business day of the
date of this Agreement will deposit, Nineteen Million Five Hundred Thousand
Dollars ($19,500,000). Upon receipt thereof, the Escrow Agent shall provide
Buyer and Seller confirmation thereof, and shall hold and disburse such deposit
as set forth in this Agreement. Such deposit shall be invested in the Bank of
America Business Investment Account. Such deposit, as increased or decreased
based upon such investment results, is referred to herein as the “Deposit.” For
tax purposes, interest and other income earned on the Deposit shall be reported
as income of Buyer, the Escrow Agent shall file a Form 1099 consistent with such
treatment, and Buyer shall provide Escrow Agent with executed Forms W-8 and W-9
(and any other information) as reasonably requested by Escrow Agent.
     2. Release of Deposit by Escrow Agent. The Escrow Agent shall promptly
release all or a portion of the Deposit to Buyer or Seller, as the case may be,
upon the first to occur of the following circumstances:
          (i) the Escrow Agent receives joint written instructions from Seller
and Buyer directing the Escrow Agent to make such release; or

 



--------------------------------------------------------------------------------



 



          (ii) the Escrow Agent receives a final order of a court of competent
jurisdiction authorizing the Escrow Agent to make such release.
     3. Reliance by Escrow Agent. The Escrow Agent shall be entitled to rely
upon and act in accordance with any of: (a) the joint written instructions of
Seller and Buyer, and (b) a final order of a court of competent jurisdiction
authorizing the Escrow Agent to release the Deposit, or any portion thereof, to
Buyer or Seller.
     4. Conflicting Demands. If conflicting demands are made upon the Escrow
Agent, the Escrow Agent shall not be required to resolve such controversy or
take any action, but may await resolution of the controversy by joint
instructions from Seller and Buyer or by appropriate legal proceedings.
     5. Indemnification; Fees of Escrow Agent. Buyer and Seller shall jointly
and severally pay, and hold the Escrow Agent harmless against, all costs,
charges, damages and attorneys’ fees which the Escrow Agent in good faith may
incur or suffer in connection with or arising out of this Agreement. The Escrow
Agent shall be entitled to a fee for services it renders hereunder in the amount
of $1,500, which shall be paid one-half by Seller and one-half by Buyer.
     6. Rights and Duties of Escrow Agent.
          (a) No assignment of the interest of any of the parties hereto shall
be binding upon the Escrow Agent unless and until written evidence of such
assignment in a form satisfactory to the Escrow Agent shall be filed with and
accepted by the Escrow Agent.
          (b) The Escrow Agent may rely or act upon orders or directions signed
by the proper parties, or bearing a signature or signatures reasonably believed
by the Escrow Agent to be genuine.
          (c) The Escrow Agent shall have no duties other than those expressly
imposed on it herein and shall not be liable for any act or omission except for
its own gross negligence or willful misconduct.
          (d) In the event that the Deposit or any proceeds thereof shall be
attached, garnished, or levied upon by an order of any court, or the delivery
thereof shall be stayed or enjoined by an order of court, or any order, judgment
or decree shall be made or entered by any court affecting the property deposited
under this Agreement, or any part thereof, the Escrow Agent is hereby expressly
authorized in its sole discretion to obey and comply with all writs, orders or
decrees so entered or issued, which it is advised by legal counsel of its own
choosing is binding upon it, whether with or without jurisdiction, and in case
the Escrow Agent obeys or complies with any such writ, order or decree it shall
not be liable to any of the parties hereto or to any other person, firm or
corporation, by reason of such compliance notwithstanding that such writ, order
or decree be subsequently reversed, modified, annulled, set aside or vacated.
          (e) The Escrow Agent may resign by giving sixty (60) days written
notice of resignation, specifying the effective date thereof. Within thirty
(30) days after receiving the aforesaid notice, Seller and Buyer agree to
appoint a successor escrow agent to which the Escrow Agent shall transfer the
Deposit or any proceeds thereof then held in escrow under this

- 2 -



--------------------------------------------------------------------------------



 



Agreement. If a successor escrow agent has not been appointed and/or has not
accepted such appointment by the end of the 30-day period, the Escrow Agent may
at its sole option: (i) apply to a court of competent jurisdiction for the
appointment of a successor escrow agent, and the costs, expenses and reasonable
attorneys’ fees which are incurred in connection with such a proceeding shall be
paid one-half by Seller and one-half by Buyer, or (ii) continue to hold the
Deposit until it receives an order from a court of competent jurisdiction or
joint written instructions of Seller and Buyer directing the Escrow Agent to
release the Deposit.
     7. Disputes. In the event of any disagreement between any of the parties
resulting in conflicting or adverse claims or demands being made to the Deposit,
the Escrow Agent shall be entitled, at its sole option, to refuse to comply with
or recognize any such claims or demands as long as the disagreement shall
continue, and in doing so, Escrow Agent shall not become liable in any way to
any person for failure or refusal to comply with such conflicting or adverse
claims or demands, and its duties hereunder with regard to such disputed Deposit
shall be suspended until the rights of the claimants have been fully adjudicated
or the differences adjusted between the parties and the Escrow Agent shall have
been notified thereof in writing signed by all parties interested. In the event
the differences between the parties with regard to the disputed Deposit have not
been adjusted, and the Escrow Agent has been so notified, within ten (10) days
following receipt of notice by Escrow Agent of conflicting or adverse claims or
demands, Escrow Agent may, but shall not be obligated to, interplead the
disputed Deposit in court, and thereupon Escrow Agent shall be fully and
completely discharged of its duties as Escrow Agent with regard to the Deposit.
The parties shall be jointly and severally liable to Escrow Agent for all fees
and expenses, including legal fees, incurred by Escrow Agent in exercising its
rights.
     8. Notices. Any notice or other communication required or permitted
hereunder shall be deemed to have been sufficiently given when delivered
personally, by facsimile or by such other method (including recognized air
courier or registered or certified mail, return receipt requested), addressed as
follows:

     
if to Seller:
  c/o Emmis Communications Corporation
 
  One Emmis Plaza
 
  40 Monument Circle, Suite 700
 
  Indianapolis, Indiana 46204
 
  Attention: President and CEO
 
  Facsimile: (317) 684-5583
 
   
with copies (which shall not
constitute notice) to:
  Emmis Communications Corporation
3500 W. Olive Avenue, Suite 1450
 
  Burbank, California 91505
 
  Attention: Gary Kaseff
 
  Facsimile: (818) 238-9158
 
   
 
  Wiley Rein & Fielding LLP
 
  1776 K Street, N.W.
 
  Washington, D.C. 20006
 
  Attention: Doc Bodensteiner
 
  Facsimile: (202) 719-7049

- 3 -



--------------------------------------------------------------------------------



 



     
 
  Bose McKinney & Evans
 
  2700 First Indiana Plaza
 
  135 N. Pennsylvania Street
 
  Indianapolis, Indiana 46204
 
  Attention: David L. Wills
 
  Facsimile: (317) 223-0125
 
   
if to Buyer:
  LIN Television Corporation
 
  11 Dupont Circle NW, Suite 365
 
  Washington, DC 20036
 
  Attention: Denise Parent
 
  Facsimile: (202) 462-8285
 
   
with a copy (which shall not
constitute notice) to:
  Weil, Gotshal and Manges LLP
200 Crescent Court, Suite 300
 
  Dallas, Texas 75201
 
  Attention: Glenn West
 
  Facsimile: (214) 746-7777
 
   
if to Escrow Agent:
  Bank of America
 
  Private Banking
 
  8300 Greensboro Drive
 
  Third Floor
 
  McLean, Virginia 22102
 
  Attention: Betsy Duff, Vice President
 
  Facsimile: (703) 761-9203

or to such other address as may be specified by any party in a written notice to
the other parties.
     9. Governing Law. This Agreement shall be construed under the laws of the
District of Columbia.
     10. Waiver. This Agreement may be amended or modified, and any term may be
waived, only if such amendment, modification or waiver is in writing and signed
by all parties.
     11. No Third Party Beneficiaries. This Agreement is a personal one, the
duty of the Escrow Agent being only to the parties hereto, their successors or
assigns, and to no other person whatsoever.
     12. Counterparts. This Agreement may be executed in separate counterparts.
     13. Assignment. No rights, obligations or liabilities hereunder shall be
assignable by any party without the prior written consent of the other parties.
No assignment shall relieve any party of its obligations or liability under this
Agreement.

- 4 -



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE FOLLOWS]

- 5 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO ESCROW AGREEMENT
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective duly authorized officers all as of the day and year
first above written.

          BUYER:  LIN TELEVISION CORPORATION
      By:           Name:           Title:         SELLER:  EMMIS TELEVISION
BROADCASTING, L.P.     By:   Emmis Operating Company, its general partner      
                        By:           Name:           Title:           EMMIS
INDIANA BROADCASTING, L.P.
      By:           Name:           Title:         ESCROW AGENT:  BANK OF
AMERICA
      By:           Name:           Title:        

